DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 29, 31, 33, 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann (US 20080020770) in view of Sang (US 20170054479) in view of Alonso-Rubio (US 20130189988)

Regarding claim 23 and 33, the combination of Hofmann teaches a method, for use in a wireless device (UE 9, Fig. 2,3, 4), for performing wireless device assisted handover from a source access node (base station 1.1 Fig. 2,3, 4) to a target access node (base station 1.2 Fig. 2,3, 4), the method comprising the wireless device: 
performing one or more mobility measurements for corresponding one or more candidate radio links ([0041] “FIG. 2 shows a mobile station 9 .. comprises transceiving means 10 including first means 10.1 for providing measurement reports comprising information on radio link quality to at least one base station in a communication network, such as base station 1 of FIG. 1”); 
selecting, from the one or more candidate radio links, an initial target link based on the performed one or more mobility measurements (Fig. 3 & 4, shows Step MR1 or “MR/MRN”, [0045] and [0059] teach a measurement report contains measurement of "candidate link(s)" and that "measurement report MR1 is sent if specific trigger thresholds are reached' and since the task of reporting implicitly comprises the one of selecting); 
transmitting a first radio link measurement report, based on the one or more mobility measurements, identifying the initial target link using a first radio link reporting mechanism to the target access node providing the initial target link ([0048]: "the UE 9 sends a measurement report (arrow MR2) to the target base station 1.2. "); 
initiating communication over the initial target link with the target access node ([0045] "handover of user equipment 9 to target base station 1.2"); 
However, Hofmann does not explicitly teach, “transmitting a second radio link measurement report for the one or more candidate radio links, on the initial target link using a second radio link reporting mechanism different from the first radio link reporting mechanism, the second radio link measurement report being different than the first radio link measurement report and based on the same one or more mobility measurements made prior to the initiation of communication with the target access node.” 
In an analogous art, Sang teaches “transmitting a second radio link measurement report (second measurement report 723, Fig. 7) for the one or more candidate radio links, on a initial target link using a second radio link (second beam) reporting mechanism different from the first radio link (first beam) reporting mechanism, the second radio link measurement report being different than the first radio link measurement report (first measurement report 722, Fig. 7) and based on the same one or more mobility measurements (measurements 713, Fig. 7) made prior to the initiation of communication with the target access node.”  ([0038] “In step 722, the UE sends the measurement report to the source base station that uses a first beam (e.g., a Level 1 L1 control beam). In step 723, the UE sends the same measurement report to the source base station that uses a second beam (e.g., a dedicated data beam).” The examiner notes that the claim does not define how the reports are different. First measurement report 722 is sent on first, L1 control beam and second measurement report 723 is sent on second, dedicated data beam, thus they are two different reports because they are sent on two different beams.)
However, Sang does not teach sending the measurement report to the target node.  In an analogous art, Alonso-Rubio teaches sending the measurement report to the target node ([0095] “The systems and/or methods may instruct the UE to send a measurement report (e.g., based on the measurements of the source and target RATs) to the target RAT” [0021]).  Therefore, it would have been obvious for one of ordinary skill in the art before the invention to include Alonso-Rubio’s teaching of measurement report to be sent to the target node in order to provide the target node information to determine if a handover is needed.
The examiner notes that the content of first and second report being transmitted is merely non-functional descriptive material and does not carry any patentable weight unless it interacts with another active step.  Thus, for a more positive result, the examiner suggests amending additional positively recited steps of how the content of the first and second reports are used in the method. 

Regarding claim 29, the combination of Hofmann, Sang and Alonso-Rubio teaches the method of claim 28, further comprising receiving a handover command comprising a validated target link, wherein the validated target link is the initial target link or a handover target link and initiating communication over the validated target link (Hofmann [0047] “source base station 1.1 sends a handover command denoted by means of arrow HC to UE 9. Handover command HC comprises information for effecting a handover to target base station 1.2. Mobile station 9 receives said command through means 10, 10.2, and after corresponding reconfiguration of its lower layers, as known to a person skilled in the art, UE 9 sends a handover confirmation message (arrow HC') to target base station 1.2”).

Regarding claim 31, the combination of Hofmann, Sang and Alonso-Rubio teaches the method of claim 23, further comprising transmitting a second radio link measurement report, for the one or more candidate radio links, to the source access node (Hofmann [0048] ”At this point, target base station 1.2 requires information about the current link quality. Therefore, target base station 1.2 sends a measurement report request (arrow MRR) to the user equipment 9. Having effected the corresponding measurements by means of measuring means 11 (FIG. 2), the UE 9 sends a measurement report (arrow MR2) to the target base station 1.2. Having received said measurement report MR2, target base station 1.2 performs an evaluation of the link quality and the load situation in communication network 13. If the handover decision algorithm 6' implemented on handover commanding means 5 demands handover back to the source base station 1.1, target base station 1.2 consults the previous measurement report MR1 received within said handover indication message HI and stored in measurement report database 8.2”).
Regarding claim 37, the combination of Hofmann, Sang and Alonso-Rubio teaches the method of claim 33: further comprising determining a handover target link based on the second radio link measurement report (MR2); and when the handover target link is different from the initial target link, initiating a handover procedure for handover to the handover target link (Hofmann [0048] the UE 9 sends a measurement report (arrow MR2) to the target base station 1.2. Having received said measurement report MR2, target base station 1.2 performs an evaluation of the link quality and the load situation in communication network 13. If the handover decision algorithm 6' implemented on handover commanding means 5 demands handover back to the source base station 1.1).
Regarding claim 38, Hofmann teaches an access node (base station Fig. 1) configured for performing wireless device assisted handover from a source access node to a target access node, the access node comprising: 
radio circuitry arranged for transmission and reception of radio signals (Fig. 1 [0039] transceiving means 2); 
communications circuitry for transmission and reception of inter node communications signals (Fig. 1 [0039] 2.1-2.4); 
processing circuitry configured ([0039] comparing means 4, handover commanding means 5 including timer means 6 and handover decision algorithm 6') to, using the radio circuitry, cause the access node to: 
receive a first radio link measurement report from a wireless device comprising an initial target link for the wireless device, wherein the first radio link measurement report is received through a first radio link reporting mechanism ([0041] “FIG. 2 shows a mobile station 9 .. comprises transceiving means 10 including first means 10.1 for providing measurement reports comprising information on radio link quality to at least one base station in a communication network, such as base station 1 of FIG. 1”);
perform handover of the wireless device to the initial target link (Fig. 1 [0046] source base station 1.1 sends a handover indication message indicated by means of arrow Hi to the target base station 1.2 by means of transceiver 2. Said handover indication message HI comprises information about a decision basis of said handover decision, i.e. measurement report MR1 received from user equipment 9 and current load situation at the source base station provided by said second and fourth means 2.2, 2.4, respectively)
However, Hofmann does not explicitly teach, “receive a second radio link measurement report for the one or more candidate radio links, on the initial target link using a second radio link reporting mechanism different from the first radio link reporting mechanism, the second radio link measurement report being different than the first radio link measurement report and based on the same one or more mobility measurements made prior to the initiation of communication with the target access node.” 
In an analogous art, Sang teaches “receiving a second radio link measurement report (second measurement report 723, Fig. 7) for the one or more candidate radio links, using a second radio link measurement report is received through a second radio link reporting mechanism (second beam) different from the first radio link reporting mechanism (first beam), the second radio link measurement report being different than the first radio link measurement report (first measurement report 722, Fig. 7) and based on the same one or more mobility measurements (measurements 713, Fig. 7) made prior to the initiation of communication with the target access node.”  ([0038] “In step 722, the UE sends the measurement report to the source base station that uses a first beam (e.g., a Level 1 L1 control beam). In step 723, the UE sends the same measurement report to the source base station that uses a second beam (e.g., a dedicated data beam).” Note: First measurement report 722 is sent on first, L1 control beam and second measurement report 723 is sent on second, dedicated data beam, thus they are two different reports because they are sent on two different beams.)
However, Sang does not teach sending the measurement report to the target node.  In an analogous art, Alonso-Rubio teaches sending the measurement report to the target node ([0095] “The systems and/or methods may instruct the UE to send a measurement report (e.g., based on the measurements of the source and target RATs) to the target RAT” [0021]).  Therefore, it would have been obvious for one of ordinary skill in the art before the invention to include Sang’s teaching of measurement report to be sent to the target node in order to provide the target node information to determine if a handover is needed.

Claims 24 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann, Sang and Alonso-Rubio in view of Van Lieshout (US 20150092582) 
Regarding claim 24 and 34, the combination of Hofmann, Sang and Alonso-Rubio teaches the method of claim 23, except wherein the performing one or more mobility measurements comprises measuring downlink reference signals for corresponding candidate radio links.  In in an analogous art, Van Lieshout teaches the performing one or more mobility measurements comprises measuring downlink reference signals for corresponding candidate radio links ( [0012] “Physical signals are used in LTE 1 and downlink in order to support physical layer operations such as channel estimation, scheduling, and synchronisation... Cell-specific Reference Symbols (CRS) can be used by a UE to provide estimates of phase and amplitude of transmissions from different antennas of an eNB..CRSs are also measured by the UE in order to establish power and quality indicators for the channel. These measurement results (indicators) can be reported back in a measurement report to the network for mobility management and network optimisation.”)   Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Hofmann, Sang and Alonso-Rubio teaching of handover to also include Van Lieshout’s teaching of measuring downlink reference signals to facilitate mobility management and network optimisation.
Claims 25 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann, Sang and Alonso-Rubio in view of Liao (US 20150092582) further in view of Baldemair (US 20090117896)

Regarding claim 25, the combination of Hofmann, Sang and Alonso-Rubio teaches the method of claim 24, except wherein the performing one or more mobility measurements further comprises: deriving downlink synchronization settings from downlink reference signals.  In an analogous art, Liao teaches the performing one or more mobility measurements further comprises: deriving downlink synchronization settings from downlink reference signals and storing the derived synchronization settings for the candidate radio links ([0052] “ the transmission of synchronization signals can be in the neighboring time slots to or the same time slot as that where the discovery reference signal is transmitted and small cells within a localized area can have synchronous transmission time for synchronization signals.” [0053] “In step 341, UE 301 performs synchronization with one or more of the small cells by detecting the corresponding synchronization signals in the received DRS. In step 342, UE 301 performs cell detection. .. the small cells nearby are assumed to be synchronized. UE 301 can first synchronize with the small cell with the strongest signal strength by detecting PSS sequence…Further synchronization can be performed by using the detected SSS sequence. In addition, the UE can perform fine synchronization using CRS and/or CSI-RS with its serving cell.. In step 343, UE 301 performs small cell measurements based on the corresponding reference signals in the received DRS. Because DRS comprises multiple reference signals, it enables the UE to perform synchronization, cell detection, and measurements during the same DRS cycle”).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Hofmann’s  and Van Lieshout’s teaching of handover to also include Liao’s teaching of deriving downlink synchronization settings from downlink reference signals.
However, Liao does not explicitly teach and storing the derived synchronization settings for the candidate radio links.  In an analogous art, Baldemair teaches and storing the derived synchronization settings for the candidate radio links ([0030] a UE records the timing occurrence of periodic signals from neighboring cells. This can typically be done during measurements of neighbor cells. Signals used for this purpose are typically synchronization signals and reference signals from neighbouring cells. Then, the UE analyzes the recorded information to determine the synchronization state of the network in which it is operating. [0050] “the UE 800 collects and stores (in the same or a separate database) timing information about the neighboring cell's signals (e.g., information about when a P/S -synch signal and/or other reference signal occurred, either in an absolute sense or relative to the counterpart P/S -synch signal of the serving cell”.)  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Liao’s teaching of deriving downlink synchronization to also include Baldemair of storing the synchronization settings so that the collected/stored information can be immediately accessed in the future without having to be derived.
Regarding claim 30, the combination of Hofmann, Van Lieshout, Liao and Baldemair teaches the method of claim 25, wherein the performing of one or more mobility measurements for corresponding one or more candidate radio links further comprises storing downlink synchronization settings for all of the one or more candidate radio links (Baldemair, [0030] a UE records the timing occurrence of periodic signals from neighboring cells. This can typically be done during measurements of neighbor cells. Signals used for this purpose are typically synchronization signals and reference signals from neighbouring cells. Then, the UE analyzes the recorded information to determine the synchronization state of the network in which it is operating. [0050] “the UE 800 collects and stores (in the same or a separate database) timing information about the neighboring cell's signals (e.g., information about when a P/S -synch signal and/or other reference signal occurred, either in an absolute sense or relative to the counterpart P/S -synch signal of the serving cell”).

Claims 26, 28 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann, Sang and Alonso-Rubio further in view of Pani (US 20090268707)

Regarding claim 26 and 35, the combination of Hofmann, Sang and Alonso-Rubio teaches the method of claim 23, except wherein the first radio link reporting mechanism is a physical layer radio link reporting mechanism.  However, in an analogous art, Pani teaches radio link reporting mechanism is a physical layer radio link reporting mechanism ([0075]” The measurement report may be carried via L1, L2 or RRC signaling.”)  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Hofmann’s and Van Lieshout’s teaching of handover to also include Pani’s teaching of using the radio link reporting mechanism as a physical layer radio link reporting mechanism in order to reduce communication and processing delay thereby optimizing the handover process.
Regarding claim 28 and 36, the combination of Hofmann, Sang and Alonso-Rubio teaches the method of claim 23, except wherein the second radio link reporting mechanism is a radio resource control reporting mechanism.  However, in an analogous art, Pani teaches second radio link reporting mechanism is a radio resource control reporting mechanism ([0075]” The measurement report may be carried via L1, L2 or RRC signaling.”)  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Hofmann’s and Van Lieshout’s teaching of handover to also include Pani’s teaching of using the radio link reporting mechanism as a radio resource control reporting mechanism in order to comply with existing legacy systems.
Claims 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann, Sang and Alonso-Rubio further in view of Pani (US 20090268707) further in view of Kishiyama (US 20150078325)
Regarding claim 27, the combination of Hofmann, Van Lieshout and Pani teaches the method of claim 26, except for wherein the physical layer radio link reporting mechanism is an uplink synchronization signal.  In an analogous art, Kishiyama teaches a physical layer radio link reporting mechanism is an uplink synchronization signal ([0041] “the synchronization signal for the local area is referred to as the "discovery signal." In the radio communication scheme for the local area, the uplink channel that is defined for reporting discovery signal measurement results is referred to as the "DACH" (Direct Access Channel). Note that the discovery signal may be referred to as, for example, the PDCH ( Physical Discovery Channel), the BS (Beacon Signal), the DPS (Discovery Pilot Signal)) . Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Hofmann, Van Lieshout and Pani teaching of handover to also include Kishiyama’s teaching of physical layer radio link reporting mechanism is an uplink synchronization signal because this would allow the system to directly and quickly receive reports from the UE and thereby quickly process and makes the decisions based on the report.
Response to Arguments
Applicant's arguments filed 12/28/2021 and 01/18/2022 have been fully considered but they are not persuasive. 

Applicant argues,
“Neither of the newly cited references discloses sending to that target access node, a second measurement report based on measurements made prior to initiation of communication with the target access node. 
Sang generally discloses a spatial diversity scheme for improving signal robustness for critical data delivery. Sang teaches sending the same critical data from the UE to the source base station in two separate beams. The Examiner argues that the measurement reports, though referred to as the same in the reference, are different because they are sent in different beams. This argument confuses the data (e.g., measurement report) with the channel used to convey the data. While two different channels/beams are used in Sang to send the measurement report, the measurement report is the same in both cases.” 


The examiner respectfully disagrees. The examiner notes that the claim requires that two different reports are sent but lacks the definition of how they are different?  Thus, under BRI, in Figure 7, the two reports 722 and 723 are sent using two different beams (spatially different) at two different times (temporally differently) would meet the claim requirement of sending two different reports at two different times.  Further it is considered that two copies of something, though based on the same information, are inherently different.

Applicant argues,
“The reason for sending the same measurement report in Sang in two separate beams is to make sure that one of them reaches the source base station. In contrast, the second measurement report in the claimed invention is intended to convey new information.”

The examiner notes that this feature of “new information” in the second report in not in the claim.  Applicant also stated the second report is the more detailed RRC report which is also not in the claim.
Furthermore, the content of first and second reports being transmitted is merely non-functional / descriptive and does not carry any patentable weight unless it actively interacts with another step such as how it is derived or utilized.  Thus, for a more positive result, the examiner suggests amending additional positively recited steps of how the content of the reports affects a step of the method.  




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG L LAM whose telephone number is (571)272-6497.  The examiner can normally be reached on Monday -Thursday 9-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dung  Lam/
Examiner, Art Unit 2617



/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646